IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROSSI DEJOUR ARMSTEAD,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-4728

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 17, 2014.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Nancy A. Daniels, Public Defender, and Joanna A. Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Brittany Ann Rhodaback, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Walton v. State, 106 So. 3d 522, 528 (Fla. 1st DCA

2013), rev. granted, 145 So. 3d 830 (Fla. 2014).

WOLF, BENTON, and MAKAR, JJ., CONCUR.